

117 S1859 IS: National Guard and Reserve Incentive Pay Parity Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1859IN THE SENATE OF THE UNITED STATESMay 26, 2021Ms. Duckworth (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to require the Secretary concerned to pay a member in the reserve component of an Armed Force a special bonus or incentive pay in the same amount as a member in the regular component of that Armed Force.1.Short titleThis Act may be cited as the National Guard and Reserve Incentive Pay Parity Act.2.Equal special bonus and incentive pay for members of the reserve components of the Armed Forces(a)In generalSubchapter II of chapter 5 of title 37, United States Code, is amended by adding at the end the following new section:357.Special bonus and incentive pay authorities for members of the reserve components of the armed forcesThe Secretary concerned shall pay a member of the reserve component of an armed force a special bonus or incentive pay in the same monthly amount as that paid to a member in the regular component of such armed force performing comparable work requiring comparable skills..(b)Technical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 356 the following:357. Special bonus and incentive pay authorities for members of the reserve components of the armed forces..